Election/Restrictions
Claims 1 and 12 are allowable .  Claims 5, 23, and 25 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-11 and 17-20 are directed to a non-elected invention and need to be cancelled via examiner’s amendment in order to allow the remaining claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
Brooks Taylor approved cancelling claim 6-11 and 17-20 via telephone on 8/4/21.
The specification is amended as follows:
Cancel claims 6-11 and 17-20
Allowance
Claims 1, 2, 5, 12, 16, 21-25 are allowed. The following is an examiner’s statement of reasons for allowance:
a light source emitting a converging source light beam; and a beam adjuster optical element configured to receive the source light beam and to emit an adjusted light beam having a center to edge ratio in the range 3:1 to 7:1, the beam adjuster optical element comprising a single lens including: an outer portion configured to receive an outer portion of the source light beam and to cause light rays of the outer portion of the source light beam to diverge in a corresponding outer portion of the adjusted light beam; and an inner portion configured to receive an inner portion of the source light beam and to cause light rays of the inner portion of the source light beam to converge in a corresponding inner portion of the adjusted light beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875